Citation Nr: 1509163	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 2, 2012 for the grant of an increased, 10 percent disability rating for the Veteran's service-connected right knee disability, to include whether there was clear and unmistakable error (CUE) in a March 1993 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that, in pertinent part, granted an increased 10 percent disability rating for the Veteran's service-connected right knee disability, effective April 2, 2012.  In December 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran's representative was not present at the Board hearing, but the Veteran elected to proceed without his representative present on the record.  In December 2014, the Veteran submitted additional evidence, including copies of his service treatment records, VA treatment records and correspondence that had already been associated with the record, with a waiver of RO review.

The Veteran is seeking to establish an earlier effective date under separate theories of entitlement, including based on an allegation of CUE in a March 1993 rating decision.  The RO adjudicated the CUE claim in a January 2013 supplemental statement of the case.  As such, the Board has recharacterized the issue to properly reflect the Veteran's allegations and will proceed with adjudication of the appeal, including the issue of CUE in the March 1993 rating decision.  


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision granted service connection for right knee chondromalacia, effective June 6, 1992, and assigned a noncompensable disability rating; the record, as it existed in March 1993, does not demonstrate that the correct facts, as they were known in March 1993, were not before the adjudicator, or that the law existing at the time was misapplied.

2.  A July 2007 rating decision denied entitlement to an increased rating for the Veteran's service-connected right knee chondromalacia; the Veteran did not appeal the decision, and new and material evidence was not received within one year of the denial; CUE in that decision has not been alleged.

3.  Following the final July 2007 denial, an informal claim for a higher rating for the Veteran's service-connected right knee disability was received by the RO on November 5, 2008, in the form of a VA outpatient treatment record.

4.  June 7, 2010, is the earliest date upon which it is factually ascertainable that the Veteran's right knee chondromalacia warranted a 10 percent rating 


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which granted a noncompensable rating for right knee chondromalacia, is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105a, 3.156 (2014).

2.  The criteria for an effective date of June 7, 2010, but no earlier, for the grant of an increased 10 percent disability rating for the service-connected right knee chondromalacia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.59, 4.71a, Diagnostic Code 5260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes a motion to revise or reverse a rating decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, and the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  However, the undersigned explained in detail to the Veteran the stringent definition of what constitutes CUE and what is needed to establish that such an error occurred during the December 2014 Board hearing.  He provided argument on what he felt constituted CUE.  As such, he is not prejudiced by the Board adjudicating the issue. 

With respect to the earlier effective date claim, the rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2012 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to the June 2012 rating decision was issued.  The appeal was most recently readjudicated in a January 2013 supplemental statement of the case.  

Regarding the duty to assist, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  At the December 2014 Board hearing, the Veteran asserted an MRI of his right knee was taken in service and that the report, which would show his right knee disability was more severe than his left knee disability, is not associated with his service treatment records.  A review of the Veteran's service treatment show he underwent an MRI and that the MRI report itself is not associated his service treatment records as alleged.  

The Board finds that VA has satisfied the duty to assist with respect to this MRI report as adequate identifying information has not been provided to enable a search for the report itself.  At the December 2014 Board hearing, the Veteran reported the MRI was taken in 1991 by a private contractor, but was unable to provide additional details, including the name of the facility where the MRI was taken or a more specific date.  The undersigned notified him that VA would be unable to obtain the MRI report without further information.  Additional identifying information has not been provided.  

Regardless, the Board finds the Veteran is not prejudiced by proceeding without a copy of the MRI report.  As will be discussed in greater detail below, service connection for a right knee disability was granted in March 1993.  And while it is necessary to consider the complete medical history of the Veteran's condition to evaluate the level of disability and any changes in condition, the primary concern when rating a disability is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).  The findings of the MRI are recorded in the available STRs, and there is no indication that the MRI report would serve to substantiate his earlier effective date claim.  The MRI report would not indicate the severity of the Veteran's right knee disability after his discharge from service, as it was taken in service.  Thus, a remand for its procurement would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of his earlier effective date claim, including the allegation of CUE in the March 1993 rating decision.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  As noted, the the undersigned notified him more specific information would need to be provided for a search for the 1991 MRI report to be undertaken.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to an effective date earlier than April 2, 2012 for the grant of a compensable disability rating for his service-connected right knee disability.  He has raised two separate theories of entitlement.  First, he argues he is entitled to an earlier effective date because his VA treatment records show his right knee disability had increased in severity prior to April 2, 2012.  Additionally, he asserts CUE in a March 1993 rating decision.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A brief procedural and medical history will help clarify the Veteran's claim.

The Veteran's service treatment records show he was treated for a right knee injury.  A December 1991 medical board report indicates an MRI showed a possible tear of the posterior horn of the right medial meniscus, but noted there were no clinical signs or history consistent with a meniscus tear.  Bilateral chondromalacia, right more than left knee, was diagnosed.  

The Veteran filed a claim of service connection for a bilateral knee disability in August 1992.  

The Veteran underwent a VA examination in August 1992.  He reported he injured both knees in service and that he was told MRIs showed tears above the lateral meniscus.  He complained of pain in both knees, but much worse on the left, when walking for extended periods of time.  He reported his left knee had recently flared up with pain, discomfort, and locking at times.  On examination, his right knee showed no redness, warmth, effusion, or gross deformity.  There was minimal crepitance with flexion and extension.  A McMurray test, which evaluates for meniscus tears, was unequivocal.  The range of motion was 0 to 130 degrees.  An examination of the left knee showed mild effusion, and a McMurray test was positive.  The range of motion was 0 to 120-125 degrees.  An X-ray of the right knee was essentially normal.  On the left, there was some osteophyte formation along the medial aspect of the tibial plateau and asymmetric narrowing.  Probable bilateral low-grade minuscule tear bilaterally, left worse than right, and early osteoarthritis of the left knee were diagnosed.  

A February 1993 VA treatment notes show he complained of left knee discomfort.

A March 1993 rating decision granted service connection for right knee chondromalacia, effective June 6, 1992, and assigned a noncompensable disability rating under Diagnostic Code 5257 for subluxation or lateral instability.  Service connection for left knee chondromalacia was also granted effective June 6, 1992, but was rated 10 percent disabling.  The rating decision noted the X-ray showed early arthritis of the left knee.  The RO notified the Veteran of the decision and his appellate rights, and he did not file a notice of disagreement within one year of the rating decision.  

A July 2002 rating decision denied entitlement to an increased rating for the Veteran's right knee disability.  The RO changed the Diagnostic Code used to rate the Veteran's right knee disability from 5257 to 5299-5260 for limitation of flexion because there was no evidence of ligament laxity.  He did not appeal the decision.

The Veteran filed a claim for increased compensation for his service-connected knee disabilities in April 2007.  

VA treatment records show the Veteran was scheduled to undergo a right knee arthroscopy in April 2007, but it was rescheduled because of equipment issues. 

A July 2007 rating decision denied entitlement to a compensable rating for a right knee disability.  The RO notified the Veteran of the denial and his appellate rights, and he did not file a notice of disagreement within one year of the rating decision.  

A February 2008 primary care nursing note shows the Veteran reported a history of knee pain and degenerative joint disease (DJD).  He indicated he did not have a new functional impairment/limitation with a limb or ambulation.

An October 2008 VA primary care note shows the Veteran requested an orthopedic consultation because of knee pain.  He denied a change in location or character of pain.  An accompanying nursing note shows he reported his knees gave out after he stepped down a 3-inch step.  He indicated he did not have a new functional impairment/limitation with a limb or ambulation.

A November 5, 2008 VA orthopedic consultation note indicates the Veteran reported bilateral, continuous knee pain.  He rated the pain level as 8 out of 10.  He indicated his left knee pain was worse, but reported his right knee swelled.  He reported using a brace on his left knee made the right knee worse.  On examination, the right knee was normal.  There was no redness, heat, or swelling.  His stability was "good."  There was no joint line tenderness.  Residual right knee weakness and arthralgia were diagnosed.  The physician questioned whether the Veteran had rheumatoid arthritis or some other form of arthritis.

A May 2010 primary care nursing note shows the Veteran reported right knee discomfort.  He requested an orthopedic consultation.  A note recommending he not work until after his appointment was provided.

A June 7, 2010 VA orthopedic consultation note shows the Veteran complained of increasing right knee pain.  On examination, there was no redness, heat or swelling.  He had full range of motion with no tenderness.  There was no instability.  Crepitance was felt beneath the patella with flexion and extension.  Right knee chondromalacia was diagnosed.  The physician noted that a rheumatoid arthritis (RA) factor test performed in 2008 was positive, but did not indicate which joints were affected.  An arthroscopy with possible shaving of chondromalacia was to be performed at the Veteran's convenience.

The Veteran underwent a right knee arthroscopy on June 23, 2010.  A shaving of chondromalacia of the right knee was performed.  

A July 2010 VA orthopedic note indicates the Veteran's right knee had full range of motion.  There was no sign of infection, redness, heat, or swelling.  Grade III chondromalacia patella femoral groove and medial femoral condyle of the right knee were diagnosed.  The arthroscopy was noted to confirm the diagnosis of chondromalacia.  The physician noted the Veteran "might need an updated C & P exam."

An August 2010 VA primary care note shows the Veteran reported sudden right knee pain after running up an hill.  An August 2010 VA nursing note shows he reported he was unable to work because his right leg was too painful to bear weight.  He also requested another functional capacity examination. 

An October 2010 VA physical therapy note shows he reported right knee pain.  

A February 2012 primary care note shows the Veteran requested a referral for physical therapy.  A March 2012 VA treatment notes indicate he requested a supplement for knee problems.  A March 2012 VA physical therapy note shows he reported he was unable to work.  He complained of knee pain and loss of function.

An April 2, 2012, Report of Contact shows the Veteran requested to file a claim for increased compensation for his service-connected knee disabilities.

In his August 2012 notice of disagreement, the Veteran essentially argued his right knee disability had been more severe than his left knee disability since his discharge service and warranted a compensable rating from that time.  He also asserted a VA physician's inadequate treatment in April 2006 prevented the severity of his knee disability from becoming evident prior to 2010.  He submitted correspondence showing that he requested knee surgery in May 2006 and that he felt he was not receiving adequate treatment.

In December 2012, the Veteran submitted copies of his service treatment records and asserted they showed his right knee disability was more severe than his left knee disability.  He argued the severity of his right knee disability warranted a 10 percent rating from 1991.  In the alternative, he argued the increased, 10 percent rating should be effective starting in 2005-2006, 2007, or 2010.  He asserted he was entitled to an effective date in 2005-2006 because it was when his VA treatment provider refused to perform an arthroscopy.  Alternatively, he argued entitlement arose in 2007 because he was scheduled to undergo a right knee arthroscopy, but it was delayed because equipment had not been properly cleaned.  An arthroscopy was performed in 2010. 

In his April 2013 substantive appeal, the Veteran asserted "VA was clearly wrong" to deny an increased rating for his right knee disability from discharge.  He contended the RO's decision contradicted the findings of the medical review board without explanation and was inadequate because it did not consider his service treatment records, including the in-service MRI that showed his right knee disability was more severe than his left knee disability.  

At the December 2014 Board hearing, the Veteran argued his service treatment records and post-service treatment records show his right knee disability should have been rated as 10 percent disabling from his discharge from service.  He asserted the March 1993 rating decision was based on clear and unmistakable error because his right knee disability has always been more severe than his left knee disability.  He also asserted he was entitled to an earlier effective date for the increased, 10 percent rating because a VA treatment provider had refused to perform an arthroscopy in April 2006 and if the surgery had been performed, it would have revealed the severity of his right knee disability that was found during the June 2010 arthroscopy, which was originally scheduled in 2007.  

In a December 2014 statement, the Veteran asserted there was "clear and unmistakable error in the original rating of [his] disability."  He asserted both knee disabilities should have been rated 10 percent disabling from June 6, 1992.

Clear and Unmistakable Error 

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 
38 C.F.R. §§ 3.104(a); 3.400(k). 

The Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The March 1993 rating decision granted service connection for right knee chondromalacia, effective June 6, 1992, and assigned a noncompensable disability rating under Diagnostic Code 5257, for a lack of subluxation or lateral instability.  Service connection for left knee chondromalacia was also granted effective June 6, 1992, but was rated 10 percent disabling.  The RO notified the Veteran of the decision and his appellate rights, and he did not file a notice of disagreement within one year of the rating decision.  

The relevant laws and regulations that were in effect at the time of the March 1993 rating decision are essentially the same as those in effect now.  Under the law and regulations in effect at the time of March 1993 rating decision, disability evaluations were determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1992).  If two ratings were potentially applicable, the higher rating was to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating was to be assigned. 38 C.F.R. § 4.7 (1992). 

Included within 38 C.F.R. § 4.71a were multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case was to be rated 10 percent rating disabling.  A moderate case was to be rated 20 percent disabling.  A severe case was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1992).

In various statements and during the December 2014 Board hearing, the Veteran asserted there was CUE in the March 1993 rating decision because his service treatment records showed his right knee disability was more severe than his left knee disability in service and, therefore, warranted a compensable rating.  He asserts an in-service MRI report that is not associated with his service treatment records would show his right knee disability was more severe than his left knee disability in service.  

The Veteran's argument essentially amounts to a disagreement of how the facts were evaluated.  He argues the March 1993 adjudicator improperly found the evidence showed his left knee disability was more severe than his right knee disability when his service treatment records showed otherwise.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 246.  

Even considering that the in-service MRI report is not associated with his service treatment records, the Veteran has failed to show that the correct facts were not before the RO at the time of its decision.  The March 1993 rating decision indicated that his service treatment records, which summarized the MRI findings, were reviewed and showed he had problems with his right knee in service.  The decision also notes the August 1992 VA examination report was reviewed.  In the report, the examiner noted the Veteran reported he was told MRIs showed tears above the lateral meniscus bilaterally.  However, the Board finds that even if the adjudicator had not reviewed the Veteran's service treatment records prior to assigning a noncompensable rating in March 1993, it is not shown such an error would have "manifestly changed the outcome" of the rating decision, as required to establish CUE.  As noted, while it is necessary to consider the complete medical history of the Veteran's condition to evaluate the level of disability and any changes in condition, the primary concern when rating a disability is the present level of disability.  The March 1993 rating decision assigned a noncompensable disability rating for right knee chondromalacia based on the findings of the August 1992 VA examination report.  Even if his service treatment records and an in-service MRI indicated his right knee disability was more severe in service, the Veteran's subjective reports and objective findings provided in the more current (at the time of the March 1993 rating decision) August 1992 examination report indicated the left knee disability was more severe than the right knee disability.  

The Veteran has not argued the statutory or regulatory provisions extant at the time were incorrectly applied.

Based on the foregoing, the Board finds the March 1993 rating decision did not contain CUE.  As such, the Veteran's appeal is denied.

Earlier Effective Date Claim

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, a term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Id. at 133 .

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, a July 2007 rating decision denied entitlement to a compensable rating for a right knee disability.  The Veteran did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the July 2007 denial.  The February 2008 VA treatment note indicates the Veteran reported a history of knee pain and DJD, but does not constitute new and material evidence because it does not indicate that he reported his right knee disability had increased in severity and does not include findings that the right knee chondromalacia had increased in severity.  The July 2007 decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.  The Veteran has not alleged the July 2007 rating decision was based on CUE.

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board finds following the final July 2007 denial, the first informal claim for increased disability compensation for his service-connected right knee chondromalacia was a November 5, 2008, VA orthopedic consultation note when he reported using a left knee brace made his right knee worse to his VA treatment provider.

The Board notes an earlier, February 2008 primary care nursing note shows the Veteran reported a history of knee pain and degenerative joint disease (DJD).  He indicated he did not have a new functional impairment/limitation with a limb or ambulation.  Accordingly, as this record did not indicate a worsening of symptoms or specific assessment of the knee, it cannot serve as an informal claim for increase.

Likewise, an October 2008 VA primary care note shows the Veteran requested an orthopedic consultation because of knee pain.  However, he denied a change in location or character of pain and indicated he did not have a new functional impairment/limitation with a limb or ambulation.  Accordingly, as this record also did not indicate a worsening of symptoms or specific assessment of the knee, it cannot serve as an informal claim for increase.

The November 5, 2008 VA orthopedic consultation note, on the other hand, reflects a worsening of symptoms and provides specific assessment as to the knee.  The medical provider indicated the Veteran reported bilateral, continuous knee pain.  He rated the pain level as 8 out of 10.  He indicated his left knee pain was worse, but reported his right knee swelled.  He reported using a brace on his left knee made the right knee worse.  On examination, the right knee was normal.  There was no redness, heat, or swelling.  His stability was "good."  There was no joint line tenderness.  Significantly, residual right knee weakness and arthralgia were diagnosed.  The physician questioned whether the Veteran had rheumatoid arthritis or some other form of arthritis.  Reviewing this record in the light most favorable to the Veteran, the Board deems it an informal claim for increase.  Accordingly the date of claim is November 8, 2008.

The next critical question that must be addressed is the date on which entitlement arose, in this case when it was factually ascertainable that an increase in disability had occurred, as the effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is the later.  

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

When evaluating joint disabilities rated on the basis of limitation of motion, as in this case, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A portion of 38 C.F.R. § 4.59, which relates to painful motion, indicates the intention of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board finds June 7, 2010, is the earliest date upon which it is factually ascertainable that the Veteran's right knee chondromalacia had increased in severity such that a compensable disability rating was warranted.  On that date, a VA orthopedist scheduled the Veteran to undergo a right knee arthroscopy with possible shaving of chondromalacia.  On examination, the right knee had full range of motion, but crepitance was felt with flexion and the VA orthopedist felt the level of disability warranted an arthroscopy with a possible shaving of the chondromalacia.  Hence, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the right knee as of June 7, 2010.  Thus, a 10 percent rating is warranted for limited flexion of the right knee under Diagnostic Code 5260 from June 7, 2010.

The Board notes that despite the Veteran's reports of pain and swelling in November 2008 and the assessment of weakness and pain, the examination of the right knee was normal.  There was no redness, heat, or swelling.  His stability was "good."  There was no joint line tenderness, and unlike, the June 7, 2010, record, no crepitus was noted.  Accordingly, the Board finds it was not factually ascertainable on that date that a compensable rating was warranted.  The next significant medical record is dated May 2010 when he sought treatment which led to the June 7, 2010 evaluation. 

The Board recognizes the Veteran's assertions that he is entitled to effective date in 2005-2006, when he asserts a VA treatment provider refused to perform an arthroscopy, or, alternatively, in 2007, when a scheduled arthroscopy was delayed, but, as discussed above, the July 2007 rating decision is final, and the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  Furthermore, for an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  The Veteran's argument that an earlier arthroscopy would have shown his right knee chondromalacia warranted a compensable rating does not make it factually ascertainable that an increase in disability had occurred.   He is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of right knee disability.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran argues that the medical evidence supports an increased disability rating prior to June 2010, he is not competent to make such assertions.  

The effective date for the increased, 10 percent rating for right knee chondromalacia is therefore June 7, 2010, as it was later than the date of claim.  As the evidence does not make the pertinent increase in disability factually ascertainable prior to June 7, 2010, an effective date prior to that date is not warranted.  As such, the Board finds the Veteran is entitled to an effective date of June 7, 2010, but no earlier, for the grant of an increased 10 percent rating for right knee chondromalacia.



ORDER

The appeal to establish CUE in a March 1993 rating decision, which assigned a noncompensable disability rating for the Veteran's right knee disability, is denied.  

An effective date of June 7, 2010 (but no earlier) for the grant of a 10 percent disability rating for right knee chondromalacia is granted, subject to the laws and regulations governing the payment of monetary benefits.  





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


